Per Curiam.
This is an appeal from a judgment entered in the Supreme Court pursuant to an order made by the Chief Justice upon the plaintiff’s motion to strike out answers filed by the defendants;' and the defendant Waldo C. Genung alone appeals.
The action was brought to recover from the defendant and others a deficiency due upon two bonds after foreclosure proceedings — the one principal and the other collateral. The *619principal bond was executed by Schneider & Genung, a corporation, in which Herman C. Schneider and Waldo C. Genung, the other defendants, and the persons executing the collateral bond, were interested. The mortgage securing these bonds was foreclosed and the premises covered thereby were sold by the sheriff of Essex county, a deficiency resulting at the sale. Although the defendants Genung & Schneider were not parties to the foreclosure suit, they had notice thereof and also notice of the sheriff’s, sale.
The answer in which Genung joined sets up three separate defences — first, that less than the amount of the face of the bond and mortgage was loaned at the time of the execution thereof — in effect, usury; second, that the defendant Genung was discharged by the extension of the mortgage for one year at the request of Schneider, Genung, Kirch Company, without his knowledge and consent, and third, the defence of usury somewhat differently expressed than in the first defence.
The first and third defences are not discussed in the appellant’s brief, nor are they made grounds of appeal.
Upon due notice to the defendants a motion to strike out the answers on the ground that they were sham and frivolous, untrue in point of fact and constituted no defence at law, was brought on for hearing before the Chief Justice upon depositions on both sides, and, after hearing, the Chief Justice made an order that the defences be struck out and that final judgment be entered for the plaintiff against the defendants for the sum due, naming it, and thereupon judgment was duly entered. From that judgment Genung alone has appealed.
The order made by the Chief Justice, striking out the answers recites that the defences made are sham and frivolous. He filed no opinion.
We have examined the depositions and have reached the conclusion that the defences are sham and frivolous, and that the Chief Justice rightly decided the application before him. The judgment under review will therefore be affirmed, with costs.
*620For affirmance — The Chancellor, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 13.
For reversal — None.